Citation Nr: 1220103	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  07-13 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral feet. 

2.  Entitlement to service connection for a benign cranial tumor.

3.  Entitlement to service connection for headaches as secondary to a benign cranial tumor.

4.  Entitlement to service connection for a bilateral eye disability as secondary to a benign cranial tumor.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1966 including service in the Republic of Vietnam from March 1963 to March 1966. 

This case comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (hereinafter VA) Regional Office in St. Petersburg, Florida, (hereinafter RO).  


FINDINGS OF FACT

1.  There are medical opinions that both find a nexus between the Veteran's service and his peripheral neuropathy, and which find there is no nexus.  

2.  The Veteran served in Vietnam and is presumed to have been exposed to herbicides; however, benign cranial tumors, headaches, and blurred vision (claimed as a bilateral eye disability) are not among the list of enumerated diseases for which presumptive service connection due to herbicide exposure is available. 

3.  Competent medical evidence does not relate a benign cranial tumor, headaches, or a bilateral eye disability to military service, to include as a result of herbicide or jet fuel exposure.






CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, peripheral neuropathy of the bilateral feet was incurred as a result of service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303 (2011).

2.  A benign cranial tumor was not incurred or aggravated as a result of service.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309 (2011).

3.  A chronic headache disability was not incurred or aggravated as a result of service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

4.  A bilateral eye disability was not incurred or aggravated as a result of service or a service-connected disability.  38 U.S.C.A. §§ 1110, 1154(a), 5103, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in April and May 2006 prior to the initial rating decision.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and private treatment records.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  The Veteran has also been afforded VA examinations.  Finally, this claim was previously before the Board in December 2010 and was remanded for additional development, specifically a VA examination.  There has been substantial compliance with the Board's remand directives.

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In addition, service connection may be established on a presumptive basis for certain disabilities resulting from exposure to an herbicide agent such as Agent Orange.  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  

Through his submitted statements, the Veteran's primary contention is that his claimed disabilities are attributable to his in-service exposure to jet fuel.  Nonetheless, as he served in Vietnam from March 1963 to March 1966, herbicide exposure during his Vietnam service is presumed.  However, the Veteran's claimed disorders are not among the diseases for which presumptive service connection due to herbicide exposure is available.  Moreover, he has not presented any medical basis for granting service connection based on this theory of entitlement.  Accordingly, this theory of entitlement does not provide a basis for the benefits sought.  

The Veteran contends that the disabilities for which service connection is sought are the result of exposure to jet fuel while working as an aircraft mechanic with the United States Air Force.  He has reported that as one of the "smallest" people in his unit, he was chosen to walk with his shoes off inside fuel tanks of airplanes to remove baffles and transfer pumps.  He stated that the exposure to fuel fumes while inside the tank would cause him to be nauseous and lose his balance.  He has also reported that his socks and feet would become soaked with jet fuel.

The Veteran's DD Form 214 shows that he indeed served as an aircraft mechanic.  Service treatment records do not reflect complaints of headaches, eye problems, or any neurological symptoms in the feet.  There also were no diagnoses of a benign cranial tumor or peripheral neuropathy.  The February 1966 separation examination was negative for any pertinent findings or diagnoses.

The post-service evidence reflects private treatment for a cranial tumor in May 1990.  The records also reflect complaints of headaches and blurred vision, and symptoms diagnosed as peripheral neuropathy involving the bilateral feet.  None of the medical records contain opinions regarding the etiology of the disorders, although the Veteran has submitted medical literature discussing the toxicological effects of exposure to jet fuel.  

In statement received in October 2006, a fellow crew member of the Veteran reported that as one of the smallest crew members, the Veteran used to be sent to work inside a fuel tank for two to three hours at a time.  The Veteran's wife also submitted a statement in which she recalled the Veteran's complaints of burning, tingling, and aching in his feet since at least the 1970s.

The Veteran was afforded VA examinations in January 2011 to obtain opinions as to whether the disabilities at issue are the result of exposure to jet fuel during service.  At a VA ophthalmology examination, the Veteran reported exposure to JP4 jet fuel fumes to his face, body, and eyes during service.  He denied any specific splashes of fluid to his body or any eye problems during service, other than some possible irritation.  The Veteran also reported that one of the main side effects of the pituitary tumor that was diagnosed in 1990 was decreased vision in his left eye with color vision desaturation.  However, he also reported that his vision returned to normal one week after he underwent a pituitary resection in May 1990.  Following review of the record and a clinical evaluation, the examiner stated that he saw no signs of direct ocular disease resulting from exposure to jet fuel in service.  He also stated that he found no definite evidence of residual visual pathway insult in either eye associated with a pituitary adenoma.  The rationale was based on the clinical findings which, in pertinent part, were that visual acuity and color vision were intact and the very small and very shallow depressions in the visual fields of each eye was of very questionable significance and may be false.  The examiner further stated that even if the depressions are truly present and associated with a past pituitary lesion, they did not appear to be visually significant.

At the VA neurology examination, it was noted that the Veteran was diagnosed with a pituitary tumor in 1990 and it was surgically removed in May 1990.  The Veteran reported the onset of his headaches was in 1990, prior to the removal of his pituitary tumor, and the onset of his peripheral neuropathy was in the 1980s.  Following a complete physical examination, the examiner opined that the Veteran did not develop his cranial tumor, chronic headaches, or peripheral neuropathy as a result of exposure to jet fuel in service.  The rationale was that the current medical literature does not support a finding that the development of a pituitary adenoma, chronic headaches, and peripheral neuropathy are related to past exposure to jet fuel. 

In May 2012, a private physician (Dr. Gordon) submitted an opinion regarding the peripheral neuropathy affecting the Veteran's bilateral feet.  She indicated that she had reviewed the Veteran's claims file.  The opinion was very lengthy in nature and included an in-depth discussion of the Veteran's service history, his symptoms, and medical literature related to aviation jet fuel.  In pertinent part, Dr. Gordon noted that the Veteran had significant exposure to jet fuel during service, particularly JP4, which is a complex mixture of aliphatic and aromatic hydrocarbons; some of which are neurotoxins.  She noted further that the Veteran described early acute nervous system effects during service after such exposure including feelings of drunkenness, dizziness, tingling in his extremities and headaches.  Dr. Gordon further stated that there is medical literature to suggest a casual relationship between exposure to jet fluid and subsequent development of peripheral neuropathy.  She went on that with the degree of exposure the Veteran has described, the toxicity of that complex chemical [JP4], and the studies that provide evidence of a medically plausible etiology it is at least as likely as not that the Veteran's exposure to jet fuel during service contributed to the development of his current peripheral neuropathy.  Dr. Gordon did not address the etiology of the cranial tumor, headaches, and blurred vision.

Peripheral neuropathy, bilateral feet

On review of the evidence above, the Board finds that with resolution of reasonable doubt in favor of the Veteran, service connection is warranted for peripheral neuropathy of the bilateral feet.  The medical evidence of record establishes the presence of a current disability diagnosed as peripheral neuropathy of the bilateral feet.  Thus, the first element of a current disability has been met.  The Board next finds the Veteran's report of prolonged exposure to jet fuel in service, as a result of his military occupational specialty, is credible and corroborated by the October 2006 witness statement.  Thus, an in-service event/injury has been established.  Finally, the competent medical evidence is in equipoise with respect to a causal nexus.  

The Board finds that the opinions of Dr. Gordon and the January 2011 VA examiner are both competent and probative as the question of causal nexus with respect to the etiology of the Veteran's peripheral neuropathy involving the bilateral feet.  Each opinion is definitive, based on each clinician's respective medical experience and expertise, their review of medical literature, and their review of the Veteran's claims file.  Further, each clinician supported their opinion with a clear rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  These two opinions place the evidence of a causal nexus between the in-service jet fuel exposure and the current peripheral neuropathy of the bilateral feet in relative equipoise.  Therefore, the statutory provisions regarding resolution of reasonable doubt are applicable and a favorable outcome is warranted; but only with respect to this particular issue.  38 U.S.C.A. § 5107(b).

Benign cranial tumor, headaches, and a bilateral eye disability 

The Board finds that service connection is not warranted for a benign cranial tumor, headaches, and a bilateral eye disability because the preponderance of the competent medical evidence establishes that these disorders are not due to service, including as a result of exposure to jet fuel.  In reaching this decision, the Board relies on the medical evidence of record, including the VA examiners' opinions and the post-service private records.  

The January 2011 VA opinions against a causal nexus are considered competent and probative as the physicians reviewed the claims file (including the service treatment records, post-service private medical records, and scientific articles provided by the Veteran), interviewed and physically examined the Veteran and provided fully-articulated medical opinions that included synopses of the pertinent medical findings.  The opinions were also supported with well-reasoned analyses.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  There are no contradictory opinions of record and Dr. Gordon's May 2012 opinion did not address the etiology of the cranial tumor, headaches, and blurred vision.

As noted, the post-service private treatment records submitted by the Veteran do not contain any medical opinions regarding the etiology of his current disorders.  In addition, while the Board has reviewed the medical literature and articles the Veteran has submitted pertaining to the toxicological effects of exposure to jet fuel, the literature is too general in nature to provide, alone, the necessary evidence to show that the Veteran's benign cranial tumor, chronic headaches and bilateral eye disorder are due to his in-service exposure to jet fuel.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The Board further notes that this literature was not combined with the opinion of a medical professional.  See Mattern v. West, 12 Vet. App. 222, 228 (1999)(A medical article or treatise can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon subjective facts rather than unsubstantiated lay opinion.).  

As to the Veteran's contention that his current headaches and bilateral eye disorders are secondary to his benign cranial tumor, service connection may also be granted on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310 (a) (2011).  Here, however, there are no medical opinions of record that relate either of these conditions to the Veteran's benign cranial tumor, and in any event, as the benign cranial tumor is not found to be service-connected, there is no basis upon which to grant secondary service connection for the headaches and bilateral eye disabilities.

Although the Veteran avers that his benign cranial tumor, headaches, and blurred vision are related to service and specifically due to his exposure to jet fuel, this has not been substantiated on medical examination or review of the medical evidence submitted on his behalf.  The only evidence of such a causal relationship is the Veteran's contentions.  Although he is competent to report his in-service history of exposure to jet fuel and his symptoms (i.e. headaches or blurred vision), he is not competent to provide an opinion as to the etiology of his claimed disorders in this case, as this is a complex medical question that requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (existence of a chronic disease may be established by competent lay evidence).  As such, his unsupported lay contentions are not sufficient to establish a causal nexus.  Service connection for a benign cranial tumor, headaches, and a vision disorder is denied.  The Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application. 

ORDER

Resolving doubt in the Veteran's favor, service connection for peripheral neuropathy of the bilateral feet is granted.

Service connection for a benign cranial tumor is denied.

Service connection for headaches, to include as secondary to a benign cranial tumor is denied.

Service connection for a bilateral eye disability, to include as secondary to a benign cranial tumor is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


